IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30406
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE ANDRES ALCANTARA-LUZ, also known as Andres Perez
Hernandez, also known as Jose Gonzales Luna, also known as
Andres Alcantara, also known as Andres Alcantara Uribe,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-50068-1
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Andres Alcantara-Luz’s appointed counsel has filed a

motion for leave to withdraw as counsel and a brief in support in

accordance with Anders v. California, 386 U.S. 738, 744 (1967).

Alcantara-Luz received a copy of counsel’s motion and brief but

has not filed a response.   Although counsel did not address the

validity of Alcantara-Luz’s guilty plea, our independent review

of the record and counsel’s brief reveals that the plea was valid

and that there are no nonfrivolous issues for appeal.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30406
                               -2-

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities in this case,

and the APPEAL IS DISMISSED.